NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11759

JOHN DaROSA & others1 vs. CITY OF NEW BEDFORD; MONSANTO COMPANY
                & others,2 third-party defendants.



            Bristol.    January 8, 2015. - May 15, 2015.

  Present:    Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk,
                            & Hines, JJ.


Public Records. Municipal Corporations, Public record.
     Attorney at Law, Work product, Attorney-client
     relationship. Privileged Communication. Practice, Civil,
     Discovery.



     Civil action commenced in the Superior Court Department on
October 24, 2008.

     A motion to strike privilege and work product objections to
certain documents and to compel their production, filed on May
15, 2014, was heard by Richard T. Moses, J.


     1
       John Day, Diane Cosmo, Luis Barbosa, and Ermelinda
Barbosa.
     2
       Pharmacia Corporation; Solutia, Inc.; Cornell-Dubilier
Electronics, Inc.; AVX Corporation (AVX); NSTAR Electric
Company; NSTAR Gas Company; Tutor Perini Corporation; ABC
Disposal Service, Inc.; Goodyear Tire and Rubber Company; and
John Does 1-20. A stipulation of dismissal with prejudice as to
third-party defendants Monsanto Company, Pharmacia Corporation,
and Solutia, Inc., was entered in the Superior Court in July,
2014.
                                                                   2


     An application for leave to prosecute an interlocutory
appeal was allowed by Judd J. Carhart, J., in the Appeals Court,
and the case was reported by him to that court. The Supreme
Judicial Court granted an application for direct appellate
review.


     Shephard S. Johnson, Jr., for city of New Bedford.
     Mary K. Ryan (Cynthia M. Guizzetti with her) for AVX
Corporation.
     John J. Gushue, for ABC Disposal Service, Inc., was present
but did not argue.
     Mark P. Dolan & Stanley F. Pupecki, for Tutor Perini
Corporation, submitted a brief.
     Michael R. Perry & Aaron D. Rosenberg, for NSTAR Electric
Company & another, submitted a brief.
     John J. Davis & John M. Wilusz, for Massachusetts Municipal
Association, amicus curiae, submitted a brief.
     Martha Coakley, Attorney General, & Judy Zeprun Kalman, for
the Commonwealth, amicus curiae, submitted a brief.
     Brandon H. Moss, for Massachusetts Municipal Lawyers
Association, Inc., amicus curiae, joined in a brief.


    GANTS, C.J.    In General Elec. Co. v. Department of Envtl.

Protection, 429 Mass. 798, 801 (1999) (General Electric), we

held that "materials privileged as work product . . . are not

protected from disclosure under the public records statute

unless those materials fall within the scope of an express

statutory exemption."   We noted that there is not an express

statutory exemption for work product and rejected the claim that

work product is protected from disclosure by an implied

exemption.   See id. at 801-806.   In General Electric, the

parties were not yet in litigation, so the work product was

sought under the public records act rather than in discovery.

And in General Electric we did not reach the issue whether the
                                                                     3


work product would be protected from disclosure under the

"policy deliberation" exemption, G. L. c. 4, § 7, Twenty-

sixth (d), known as exemption (d).   Here, the parties are in

litigation, and the work product in the possession of the city

of New Bedford (city) was sought in discovery.   We now revisit

our holding in General Electric and explore the scope of the

"policy deliberation" exemption in the context of work product

sought in discovery from a municipality during litigation.      We

conclude that "opinion" work product that, as codified in Mass.

R. Civ. P. 26 (b) (3), 365 Mass. 772 (1974), was "prepared in

anticipation of litigation or for trial by or for [a] party or

. . . that . . . party's representative" falls within the scope

of exemption (d) and therefore falls outside the definition of

"public records" under G. L. c. 4, § 7, Twenty-sixth.   We also

conclude that "fact" work product under Mass. R. Civ. P. 26 (b)

(3) that was prepared in anticipation of litigation or trial

falls within the scope of exemption (d), and therefore falls

outside the definition of "public records," where it is not a

reasonably completed study or report or, if it is reasonably

completed, where it is interwoven with opinions or analysis

leading to opinions.   Where work product is exempted from

disclosure under the public records act, it is protected from
                                                                   4


disclosure in discovery to the extent provided by Mass. R. Civ.

P. 26.3

     Background.   The case underlying this appeal concerns

liability for the costs of environmental cleanup of widespread

soil contamination at and around a site that the city allegedly

operated until the 1970s as an unrestricted ash dump for

industrial and other waste (site).   In October, 2008, property

owners from a neighborhood around the site filed a civil action

in the Superior Court against the city bringing common-law

claims and a claim under G. L. c. 21E4 seeking damages arising

from the soil contamination.   In December, 2009, the city filed

a third-party complaint alleging common-law claims and cost

recovery claims under G. L. c. 21E against various third-party

defendants.   After the original complaint was filed and before

the city filed its third-party complaint, the city solicitor, on


     3
       We acknowledge the amicus briefs submitted by the
Commonwealth and by the Massachusetts Municipal Association.
     4
       G. L. c. 21E, the so-called Massachusetts "Superfund" law,
provides, in relevant part, that "any person who . . . caused or
is legally responsible for a release or threat of release of oil
or hazardous material from a . . . site" -- including "any
person who at the time of storage or disposal of any hazardous
material owned or operated" the site, and "any person who . . .
arranged for the transport, disposal, storage or treatment of
hazardous material to" the site -- is (subject to statutory
exceptions) strictly liable, jointly and severally, "to the
commonwealth for all costs of assessment, containment and
removal," and "to any person for damage to his real or personal
property incurred or suffered as a result of such release or
threat of release." G. L. c. 21E, § 5 (a).
                                                                   5


behalf of the city, retained Andrew Smyth, a consultant at TRC

Environmental Corporation (TRC), to evaluate the issues related

to the claims in the civil action and to identify sources of the

contamination that may be legally responsible to pay for the

cleanup.5   Smyth provided his services directly to the city

solicitor in connection with the litigation pending against the

city.6

     During the course of discovery, various third-party

defendants moved to strike the city's privilege and work product

objections to TRC documents and to compel their production.7   The

third-party defendants asked, as part of the relief requested,

that the city be compelled to produce documents that Smyth had

prepared for the city, including two letters to the city

solicitor and a fifty-two-page "evaluation report," described as


     5
       In the course of conducting response actions at the site
of the contamination pursuant to G. L. c. 21E and 310 Code Mass.
Regs. §§ 40.0000, the city of New Bedford (city) retained other
consultants as "Licensed Site Professionals" for the site. The
city represents that the data and records of all licensed site
professionals it retained in connection with the contaminated
site, as well as the data and records that Andrew Smyth
evaluated for the city solicitor, were made available during
discovery to all parties involved in the present litigation.
     6
       After the city retained outside legal counsel later in
2009, Smyth provided his services directly to outside counsel.
     7
       The motion was brought by third-party defendants Monsanto
Company, Pharmacia Corporation, and Solutia, Inc., and was
joined by AVX. The motion was pursued by AVX after the three
third-party defendants who originally brought the motion were
dismissed from the case.
                                                                    6


a draft, regarding the sources and occurrence of soil

contamination in the relevant area of the city (collectively,

TRC work product).   The city responded that the TRC work product

was protected from discovery by the attorney-client privilege

and the work product doctrine.   The motion judge rejected the

city's claim of attorney-client privilege.   The judge also

rejected the city's contention that the documents were protected

from disclosure under the work product doctrine codified in

Mass. R. Civ. P. 26 (b) (3), even though he found that the

documents contained "information which was intended to assist

the city solicitor in advising the [c]ity as to the potential

litigation."   Citing General Electric, the judge concluded that

the TRC work product, having been received by the city

solicitor, constituted "public records" as defined in G. L.

c. 4, § 7, Twenty-sixth, and therefore was subject to discovery

unless it fit "within an enumerated exception."   Because there

is no enumerated exception for work product, and because the

documents were not protected by the attorney-client privilege,

the judge allowed the third-party defendants' motion, and

ordered that the work product be produced.   The judge noted that

"but for the public records law, said materials would clearly

constitute attorney work product, and would be subject to a

heightened standard for disclosure as codified in Mass. R. Civ.

P. 26 (b) (3)."
                                                                      7


    Following the ruling, the city moved for a protective order

to preclude the third-party defendants from inquiring into the

TRC work product at a deposition.    The judge construed the

motion as seeking a stay of the court's order, and allowed the

motion to give the city an opportunity to file an interlocutory

appeal.    The city petitioned a single justice of the Appeals

Court for interlocutory review, and the single justice allowed

the petition and reported it to a full panel of the Appeals

Court.    We granted direct appellate review.

    On appeal, the city claims that the court should exercise

its inherent authority to rule that the TRC work product, even

if it consists of "public records," should be protected from

discovery during pending litigation by the work product doctrine

codified in Mass. R. Civ. P. 26 (b) (3).       The city also argues

that these documents are not "public records" because they are

protected from public disclosure by the "policy deliberation"

exemption in G. L. c. 4, § 7, Twenty-sixth (d).       Finally, the

city argues that the TRC work product is protected from

disclosure by the so-called derivative attorney-client

privilege.

    Discussion.     1.   Work product.    We begin our analysis by

discussing the public records law.       Under the public records

act, G. L. c. 66, § 10 (act), "Every person having custody of

any public record, as defined in [G. L. c. 4, § 7, Twenty-
                                                                   8


sixth], shall, . . . without unreasonable delay, permit it, or

any segregable portion of a record which is an independent

public record, to be inspected and examined by any person

. . . ."   G. L. c. 66, § 10 (a).   "Public records," as defined

in G. L. c. 4, § 7, Twenty-sixth, includes "all . . .

documentary materials or data . . .    made or received by any

officer or employee" of any agency, office, or authority of

State or local government, unless such records fall within one

of twenty exemptions.   Exemption (d), the so-called "policy

deliberation" exemption, protects from public disclosure "inter-

agency or intra-agency memoranda or letters relating to policy

positions being developed by the agency; but . . . shall not

apply to reasonably completed factual studies or reports on

which the development of such policy positions has been or may

be based."   G. L. c. 4, § 7, Twenty-sixth (d).

    In General Electric, 429 Mass. at 799, we "consider[ed]

. . . whether a governmental entity subject to the [act] . . .

may withhold from public disclosure documents and other records

on the basis of an implied exemption for materials covered by

the work product doctrine."   When the Department of

Environmental Protection (DEP) withheld a set of documents in

response to a public records request, General Electric commenced

an action in the Superior Court under G. L. c. 66, § 10 (b),

seeking disclosure of the withheld documents, and the parties
                                                                     9


filed cross motions for summary judgment.    See id. at 799-800.

The judge allowed DEP's motion, "concluding that because the

[act] should not be read as an implicit legislative abrogation

of well-established legal doctrines, work product enjoys an

implied exemption from disclosure under the statute."       Id. at

800-801.    We disagreed, concluding that work product as defined

in Mass. R. Civ. P. 26 (b) (3) is "not protected from disclosure

under the [act] unless those materials fall within the scope of

an express statutory exemption."    Id. at 801.

    In support of this conclusion, we noted the broad scope of

the act and its definition of "public records."    See id.     We

also noted that the act specifically declares that, in any court

proceeding challenging the withholding of a requested document,

"there shall be a presumption that the record sought is public,

and the burden shall be upon the custodian to prove with

specificity the exemption which applies."    G. L. c. 66,

§ 10 (c).   See General Electric, 429 Mass. at 801.   We

determined that "the statute's clear and unambiguous language

mandates disclosure of requested public records limited only by

the definition of public record found in G. L. c. 4, § 7,

Twenty-sixth."   Id. at 802.   In short, we determined that the
                                                                  10


only exemptions in the act are those identified in the act, and

refused to imply any exemption from disclosure.8

     We further noted that the act was modeled on the Federal

Freedom of Information Act, 5 U.S.C. § 552 (2012) (FOIA), which

contains an exemption protecting from disclosure "inter-agency

or intra-agency memorand[a] or letters which would not be

available by law to a party other than an agency in litigation

with the agency."   5 U.S.C. § 552(b)(5).   See General Electric,
429 Mass. at 803-804.   The comparable exemption in the act,

exemption (d), excluded from public disclosure "inter-agency or

intra-agency memoranda or letters relating to policy positions

being developed by the agency," and does not expressly exclude

internal memoranda or letters that would not be available to a

party in litigation with the agency.   G. L. c. 4, § 7, Twenty-


     8
       Apart from the "clear and unambiguous language" of the
public records act (act), we concluded that the Legislature did
not intend to include an implied exemption for work product
because an exemption (k) that had been included in the bill that
became the act when the bill was originally passed by the House
of Representatives was excluded from the bill subsequently
recommended by the conference committee and was not ultimately
enacted. See General Elec. Co. v. Department of Envtl.
Protection, 429 Mass. 798, 802-803 (1999) (General Electric).
Exemption (k) would have shielded from public disclosure all
"records pertaining to any civil litigation in which an agency
. . . is involved, except in response to a subpoena, and only
prior to final judicial determination or settlement of such
litigation." Id. See 1973 House Doc. No. 7433, § 1. We
declared, "The express deletion of this provision confirms our
conclusion that the Legislature did not intend implicitly to
incorporate a work product exemption." General Electric, supra
at 803.
                                                                   11


sixth (d).   We concluded that the "differences between the two

statutes reflect a conscious decision by the Legislature to

deviate from the standard embodied in the Federal statute

concerning the disclosure of [attorney work product]."    General

Electric, supra at 804, quoting Globe Newspaper Co. v. Boston

Retirement Bd., 388 Mass. 427, 433 (1983).

    Having concluded that the act includes no implied exemption

for documents within the common-law work product doctrine, we

vacated that part of the judgment that allowed the DEP to

withhold documents under such an implied exemption, but affirmed

that part of the judgment that authorized DEP to withhold

documents if they met the requirements of the "policy

deliberation" exemption in G. L. c. 4, § 7, Twenty-sixth (d).

General Electric, 429 Mass. at 807.    We did not address the

scope of this exemption, or whether it may protect from

disclosure all or some of the documents that had been withheld

under the common-law work product doctrine.

    Today, we revisit the reasoning and holding in General

Electric.    We note that this appeal comes to us in a different

posture from General Electric, in that it is not an appeal under

the act from a judge's decision regarding a public records

request, but rather an interlocutory appeal from a judge's
                                                                  12


allowance of discovery of work product in a pending lawsuit.9   We

also note that the judge appeared to understand General Electric

to hold that work product otherwise protected from disclosure in

litigation under Mass. R. Civ. P. 26 (b) (3) is not protected

where it is received by a public employee.   The judge's decision

did not address whether the reports at issue fall within

exemption (d) of the act and for that reason are not public

records under the act.

     We no longer hold to the view declared in General Electric

that there are no implied exemptions to the public records act,

and that all records in the possession of a governmental entity

     9
       AVX did additionally file a public records request with
the city solicitor's office seeking access to "correspondence
and evaluative material created by TRC Companies, Inc." The
city solicitor denied AVX's request, and -- instead of
challenging the denial by bringing a civil action against the
city solicitor pursuant to G. L. c. 66, § 10 (b) -- AVX filed an
administrative appeal with the supervisor of public records
(supervisor), also pursuant to G. L. c. 66, § 10 (b). After we
had taken the city's appeal in this case under advisement, the
supervisor issued a letter ruling in which the city was "ordered
to provide all responsive records to [AVX] in a manner
consistent with this order." Letter Determination of the
Supervisor of Public Records, SPR 14/766, Mar. 10, 2015, at 4.
The supervisor found that the city had "failed to meet its
burden in withholding the responsive records pursuant to
[e]xemption (d)," because its response did "not contain the
specificity required for the denial of access to public
records." Id. at 2. The supervisor also found that the city
"had failed to meet[] its burden of specificity to show the
[attorney-client] privilege exists." Id. at 3. After the
supervisor issued this decision, the city requested that the
decision be withdrawn pending resolution of the city's appeal to
this court and, in the alternative, requested that the
supervisor reconsider her decision and schedule a hearing on the
matter. The supervisor has yet to rule on the city's request.
                                                                     13


must be disclosed under the act unless they fall within one of

the exemptions identified in G. L. c. 4, § 7, Twenty-sixth.     In

Suffolk Constr. Co. v. Division of Capital Asset Mgt., 449 Mass.
444, 445-446, 455-461 (2007), we concluded that communications

within the attorney-client privilege are impliedly exempt from

the definition of "public records" and therefore are protected

from public disclosure under the act.   We declared that "the

attorney-client privilege is a fundamental component of the

administration of justice," and that withdrawal of the privilege

is "not required by the plain terms of the public records law"

and would "severely inhibit the ability of government officials

to obtain quality legal advice essential to the faithful

discharge of their duties, place public entities at an unfair

disadvantage vis-à-vis private parties with whom they transact

business and for whom the attorney-client privilege is all but

inviolable, and impede the public's strong interest in the fair

and effective administration of justice."   Id. at 446.

    Later, in Commonwealth v. Fremont Inv. & Loan, 459 Mass.
209, 211-216 (2011), we determined that documents that had been

provided in discovery by a defendant to the Attorney General in

an enforcement action and were protected from disclosure to

others by a protective order were not subject to disclosure

under the act.   In response to the argument that such records,

once received by the Attorney General, were not excluded from
                                                                     14


the act by any exemption, we stated that the argument was "based

on the mistaken premise that all documents in the hands of

public officials must, absent an applicable exception, be made

public notwithstanding a court order prohibiting their

circulation."   Id. at 215.   We noted that the issuance of such

protective orders is among the "inherent powers" of a court, and

that such orders "serve to shield litigants and third parties

from unwarranted disclosures, and, as a practical matter, to

facilitate the discovery necessary for a trial."     Id. at 213-

214.    We also noted that the act "is silent on the issue of

protective orders," and that, "as a matter of statutory

construction," we did not believe that "the Legislature would

endeavor to effect such a significant change to a long-standing

and fundamental power of the judiciary by implication."     Id. at

215.    In essence, we declared an implied exemption for records

whose disclosure is limited by a court's protective order.

       Before considering whether an implied exemption for work

product otherwise protected in discovery under Mass. R. Civ. P.

26 (b) (3) might be necessary to preserve the fair

administration of justice, we consider whether some or all such

work product might be protected from disclosure under the act by

the "policy deliberation" exemption in Twenty-sixth (d).10      We


       10
       The third-party defendants claim that the city waived its
right to argue on appeal that the work product at issue in this
                                                                   15


reject the suggestion that the Legislature, in crafting the

exemptions under the act, intended that all such work product

would be public records under the act and therefore would be

available to the public upon request.    In General Electric, we

concluded that the Legislature did not intend a separate,

implied exemption for work product; we did not conclude that all

work product would be outside the scope of other express

exemptions.   In fact, we specifically affirmed "that part of the

judgment declaring that [DEP] 'may withhold documents requested

under G. L. c. 66, § 10 . . . if they meet the requirements of

G. L. c. 4, § 7, [Twenty-sixth] (d).'"   General Electric, 429
Mass. at 807.11   The holding in General Electric was concisely




case is within the scope of exemption (d) because the city
failed to raise that argument in opposition to the third-party
defendants' motion to strike the city's privilege objections and
compel production. We reject this claim where, at the hearing
on the motion, the city solicitor stated that "the reference in
[General Electric] to noted exemptions . . . would apply to work
conducted in anticipation of litigation," and, at the hearing on
the city's subsequent motion for a protective order, the judge
declared that he had considered the "deliberative process
exemption" in allowing the third-party defendants' motion.
     11
       In General Electric, where the Department of
Environmental Protection (DEP) had shared documents with the
United States Environmental Protection Agency "as part of
coordinated investigative or remedial efforts," we held that DEP
was "entitled to assert protection of the shared materials under
exemption (d)" even though exemption (d) only protects "inter-
agency or intra-agency" documents, and the public records
statute defines "agency" to mean "agency of the commonwealth"
and does not expressly include Federal agencies within the scope
of that definition. General Electric, 429 Mass. at 806-807.
                                                                  16


summarized in the Suffolk Construction decision:   "We concluded,

in relevant part, that the [act] and its history expressed the

Legislature's intent to abrogate the broad attorney work-product

privilege, and instead to provide to attorney work product the

narrower, time-limited protection afforded under G. L. c. 4,

§ 7, Twenty-sixth (d) . . . ."   Suffolk Constr. Co., 449 Mass.

at 455, citing General Electric, supra at 802-804.12

     In discerning legislative intent, we recognize the

importance of the difference in language that we identified in

General Electric between exemption (d) and its Federal FOIA

counterpart, 5 U.S.C. § 552(b)(5), but to understand the

significance of those differences, we must look to the governing

interpretation of FOIA exemption (5) in 1973, when exemption (d)

was enacted.   In Environmental Protection Agency v. Mink, 410
U.S. 73, 85-94 (1973) (Mink), the United States Supreme Court


But we did not reach the question whether any of the documents
at issue otherwise met the requirements of exemption (d).
     12
       We reject any suggestion that we can infer that the
Legislature intended that all work product in the possession of
a government agency be publicly available because the
Legislature failed to enact exemption (k). The proposed
exemption (k) would have shielded much more than work product
"prepared in anticipation of litigation or for trial by or for
[a] party or . . . that . . . party's representative," Mass. R.
Civ. P. 26 (b) (3), 365 Mass. 772 (1974), because it included
all "records pertaining to any civil litigation in which an
agency . . . is involved." 1973 House Doc. No. 7433, § 1.
Although we recognize that we found the failure to enact
exemption (k) significant in General Electric, 429 Mass. at 802-
803, we now conclude that little can be inferred from the
rejection of so broad and ambiguous an exemption.
                                                                   17


interpreted the rather barebones language of exemption (5),

which exempts from disclosure "inter-agency or intra-agency

memorand[a] or letters which would not be available by law to a

party . . . in litigation with the agency."   The Court declared

that the legislative history of exemption (5) demonstrates that

it was "intended to incorporate generally the recognized rule

that 'confidential intra-agency advisory opinions . . . are

privileged from inspection'" in order to further the public

policy of "'open, frank discussion between subordinate and chief

concerning administrative action.'"   Id. at 86-87, quoting

Kaiser Aluminum & Chem. Corp. v. United States, 141 Ct. Cl. 38,

48-49 (1958).   The Court quoted the following passage from the

report of the Senate committee that drafted the legislation:

    "It was pointed out in the comments of many of the agencies
    that it would be impossible to have any frank discussion of
    legal or policy matters in writing if all such writings
    were to be subjected to public scrutiny. It was argued,
    and with merit, that efficiency of Government would be
    greatly hampered if, with respect to legal and policy
    matters, all Government agencies were prematurely forced to
    'operate in a fishbowl.' The committee is convinced of the
    merits of this general proposition, but it has attempted to
    delimit the exception as narrowly as consistent with
    efficient Government operation."

Mink, supra at 87, quoting S. Rep. No. 813, 89th Cong., 1st

Sess. 9 (1965).   The Court noted the difficulty of attempting to

ascertain in the absence of litigation whether documents would

be available in discovery, where "we do not know whether the

Government is to be treated as though it were a prosecutor, a
                                                                  18

civil plaintiff, or a defendant."    Mink, supra at 86.   And,

distinguishing "matters of law, policy, or opinion" from "purely

factual material," the Court stated, "in the absence of a claim

that disclosure would jeopardize state secrets, . . .     memoranda

consisting only of compiled factual material or purely factual

material contained in deliberative memoranda and severable from

its context would generally be available for discovery by

private parties in litigation with the Government" and would not

be protected by exemption (5) (citation omitted).    Id. at 87-89,

91.

      Later that year, when the Massachusetts Legislature was

crafting the act, it made clear from the language of

exemption (d) that it protected documents "relating to policy

positions being developed by the agency," but did not protect

"reasonably completed factual studies or reports on which the

development of such policy positions has been or may be based."

G. L. c. 4, § 7, Twenty-sixth (d).   In short, although the

legislative history is silent on this point, the Legislature

avoided the difficulty of ascertaining in the absence of

litigation what might be discoverable by omitting the litigation

language in FOIA exemption (5), and the Legislature added

language clarifying the focus on the formulation of policy that

was only implied by the language in FOIA exemption (5), and
                                                                  19


expressly incorporated the understanding stated in Mink

regarding purely factual material.13

     The word "policy" is not defined in the act, but we discern

from the language of exemption (d) of the act and from the

historical context of its enactment that the word was intended

to be defined broadly to accomplish the purpose it shares with

exemption (5) of FOIA:   the protection of open, frank inter-

agency and intra-agency deliberations regarding government

decisions.14   Compare General Electric, 429 Mass. at 807 ("The

purpose of exemption [d] is to foster independent discussions

between those responsible for a governmental decision in order

to secure the quality of the decision"), with National Labor

Relations Bd. v. Sears, Roebuck & Co., 421 U.S. 132, 150 (1975),

quoting S. Rep. No. 813, 89th Cong., 1st Sess. 9 (1965), and

Carl Zeiss Stiftung v. V.E.B. Carl Zeiss, Jena, 40 F.R.D. 318,

324 (D.D.C. 1966) ("the 'frank discussion of legal or policy

matters' in writing might be inhibited if the discussion were

made public; and . . . the 'decisions' and 'policies [ . . . ]


     13
       We note that it was not until 1975, almost one and one-
half years after the act was signed into law, that the United
States Supreme Court explicitly stated that the work product
doctrine is incorporated in exemption (5) of the Freedom of
Information Act. See National Labor Relations Bd. v. Sears,
Roebuck & Co., 421 U.S. 132, 154-155 (1975).
     14
       Cf. Webster's New World Dictionary 1045 (3d ed. 1988)
(broadly defining "policy" in relevant part as "a principle,
plan, or course of action, as pursued by a government").
                                                                    20


formulated' would be the poorer as a result").     And where FOIA

incorporates within its scope the Federal common-law

"deliberative process privilege," we think that a parallel

protection from disclosure under the public records statute was

codified by the "policy deliberation" exemption in Twenty-

sixth (d).   See, e.g., National Council of La Raza v. Department

of Justice, 411 F.3d 350, 356 (2d Cir. 2005), quoting Grand

Cent. Partnership v. Cuomo, 166 F.3d 473, 482 (2d Cir. 1999)

("An inter- or intra-agency document may be withheld pursuant to

the deliberative process privilege if it is:   (1)

'predecisional,' i.e., 'prepared in order to assist an agency

decisionmaker in arriving at his decision,' and (2)

'deliberative,' i.e., 'actually . . . related to the process by

which policies are formulated'").

    Where an agency, as here, is engaged in litigation,

decisions regarding litigation strategy and case preparation

fall within the rubric of "policy deliberation."     A decision

made in anticipation of litigation or during litigation is no

less a "policy" decision and is no less in need of the

protection from disclosure provided by exemption (d) simply

because it is made in the context of litigation.     See Bobkoski

v. Board of Educ. of Cary Consol. Sch. Dist. 26, 141 F.R.D. 88,

92-93 (N.D. Ill. 1992) ("trial related strategy discussions

necessarily involve a governmental entity's deliberative process
                                                                   21


whereby the entity's members review and select among various

options presented," and "the value of such strategic discussions

depends upon the open and frank recommendations and opinions

that the deliberative process privilege attempts to foster").15

If anything, the need for nondisclosure of materials relating to

the government's preparation for litigation is even greater than

the need for nondisclosure of deliberative materials in other

contexts, because litigation is an adversarial process, where

the disclosure of these materials might be used to the detriment

of the government by its litigation adversary.   See National

Council of La Raza, 411 F.3d at 356, quoting Department of

Interior v. Klamath Water Users Protective Ass'n, 532 U.S. 1, 8-

9 (2001) (Klamath) ("deliberative process privilege . . . is

based on 'the obvious realization that officials will not

communicate candidly among themselves if each remark is a

potential item of discovery'").

     In describing the scope of exemption (d) as it applies to

litigation-related work product, it makes sense to apply the

work product terminology we apply in discovery during civil

litigation under Mass. R. Civ. P. 26.   We have recognized that

there are two categories of work product under rule 26:     fact


     15
       See also Heggestad v. United States Dep't of Justice, 182
F. Supp. 2d 1, 7 (D.D.C. 2000) ("Documents covered by the
deliberative process privilege are often also protected by the
attorney work-product privilege").
                                                                  22


work product and opinion work product.    See Commissioner of

Revenue v. Comcast Corp., 453 Mass. 293, 314 (2009) (Comcast).

Under rule 26 (b) (3), "[t]he protection [for work product] is

qualified, and can be overcome if the party seeking discovery

demonstrates "'substantial need of the materials' and that it is

'unable without undue hardship to obtain the substantial

equivalent of the materials by other means.'"    Id., quoting

Mass. R. Civ. P. 26 (b) (3).   Opinion work product, which is

described in rule 26 (b) (3) as "the mental impressions,

conclusions, opinions, or legal theories of an attorney or other

representative of a party concerning the litigation," is

"afforded greater protection than 'fact' work product."

Comcast, supra.   We have yet to decide whether the protection of

opinion work product is absolute, see id. at 315, but "at a

minimum . . . a highly persuasive showing" is needed to justify

the disclosure of opinion work product.   United States v.

Adlman, 134 F.3d 1194, 1204 (2d Cir. 1998).   See Comcast, supra,

quoting Reporters' Notes to Rule 26, Mass. Ann. Laws Court

Rules, Rules of Civil Procedure, at 545 (LexisNexis 2008)

(disclosure of opinion work product might be appropriate "only

in rare or 'extremely unusual' circumstances").

    Opinion work product sought in anticipation of or during

the pendency of litigation is related to "policy positions being

developed by the agency" and therefore is protected from
                                                                   23


disclosure by exemption (d).   Therefore, a litigant should not

succeed in obtaining opinion work product that would be

protected from discovery by rule 26 (b) (3) by seeking the

opinion work product through a public records request.16    Fact

work product is not protected from disclosure under

exemption (d), even if related to policy positions being

developed by the agency, if it is a "reasonably completed

factual stud[y] or report[] on which the development of such

policy positions has been or may be based."   G. L. c. 4, § 7,

Twenty-sixth (d).   Where fact work product is not contained

within a "factual study or report," or where it is contained in

a "factual study or report" that is not "reasonably completed,"

then it, too, is protected from disclosure, at least until the

study or report is reasonably completed.   Moreover, where a

factual study or report is reasonably completed but is

interwoven with opinions or with analysis leading to opinions, a

     16
       We recognize that exemption (d) protects documents from
disclosure "only while policy is 'being developed,' that is,
while the deliberative process is ongoing and incomplete."
Babets v. Secretary of the Executive Office of Human Servs., 403
Mass. 230, 237 n.8 (1988). But we also recognize that the
deliberative process is always ongoing and incomplete during the
course of litigation, because every decision relevant to
litigation may be revisited and revised as circumstances change.
We leave for another day the question whether opinion work
product might no longer be protected once the litigation is
concluded. That issue is not presented here, and may depend on
the particular circumstances, such as the risk of similar
litigation. It suffices here to conclude that opinion work
product is protected from disclosure under exemption (d) prior
to and through the pendency of the litigation.
                                                                   24


purely factual section of the report might fall outside

exemption (d) but a discussion or analysis section interwoven

with facts would be protected from disclosure.17

     Under this analysis, exemption (d) would permit a litigant

to obtain more documents through a public records request, at

least with respect to fact work product, than would be subject

to discovery under rule 26.   See Suffolk Constr. Co., 449 Mass.

at 455.   See also Judicial Watch, Inc. v. Department of Justice,

432 F.3d 366, 372 (D.C. Cir. 2005) ("the [deliberative process]

privilege and the [attorney work product] doctrine are not

coterminous in their sweep").   We do not believe that this

result is so inconsistent with the administration of justice

that we should imply an exemption for work product under the act

conterminous with the sweep of Mass. R. Civ. P. 26 (b) (3), and

depart from our refusal to do so in General Electric.     Where

opinion work product and some fact work product are already

protected under exemption (d), where fact work product receives


     17
       Cf. Judicial Watch, Inc. v. Department of Justice, 432
F.3d 366, 372 (D.C. Cir. 2005), quoting In re Sealed Case, 121
F.3d 729, 737 (D.C. Cir. 1997) ("Factual material is not
protected under the deliberative process privilege unless it is
'inextricably intertwined' with the deliberative material");
Mapother v. Department of Justice, 3 F.3d 1533, 1537-1538 (D.C.
Cir. 1993), quoting Wolfe v. Department of Health & Human
Servs., 839 F.2d 768, 774 (D.C. Cir. 1988) ("Where an agency
claims that disclosing factual material will reveal its
deliberative processes, 'we must examine the information
requested in light of the policies and goals that underlie the
deliberative process privilege'").
                                                                  25


only qualified protection under rule 26 (b) (3), and where the

Legislature specifically excluded from the scope of

exemption (d) "reasonably completed factual studies or reports,"

the disclosure of fact work product that falls outside the scope

of exemption (d) does not so interfere with the inherent power

of the judiciary to ensure the fair disposition of cases that we

must imply such an exemption.   Cf. Fremont Inv. & Loan, 459
Mass. at 213-214.   Nor does it so interfere with the fair

administration of justice that we can reasonably infer that the

Legislature did not intend to require such disclosure.     Cf.

Suffolk Constr. Co., 449 Mass. at 457-461.

    Finally, we conclude that the administration of justice is

better served by requiring a public agency to disclose in

discovery any requested fact work product that would be

disclosed pursuant to a public records act request -- even if it

would otherwise be protected under rule 26 (b) (3) were it not a

public record -- rather than requiring the litigant to make a

public records act request for these same documents.   See Babets

v. Secretary of the Executive Office of Human Servs., 403 Mass.
230, 237 n.8 (1988), citing Bougas v. Chief of Police of

Lexington, 371 Mass. 59, 64 (1976) ("It arguably would be

anomalous if access to [public records], intended to be

available even to the merely 'idly curious,' should be denied to

those who, like the plaintiffs here, have a specific and
                                                                    26


demonstrable need for them"); Friedman v. Bache Halsey Stuart

Shields, Inc., 738 F.2d 1336, 1344 (D.C. Cir. 1984) (FOIA "acts

as a 'floor' when discovery of government documents is sought in

the course of civil litigation," such that "information

available under the FOIA is likely to be available through

discovery").    We recognize that this might require the judge in

the underlying litigation to determine the scope of

exemption (d) in resolving a discovery dispute, but a judge

might have been asked to make the same determination if a

litigant who made a public records act request appealed the

denial of that request by a custodian of public records under

G. L. c. 66, § 10 (b).    The difference is that it would likely

take far longer to resolve the appeal of the public records

request denial than it would to resolve a discovery dispute, and

the appeal might not be decided before the underlying litigation

is concluded.   Where work product is protected from disclosure

under the act by exemption (d), it must be treated like any

other work product under rule 26 (b) (3), and would be subject

to disclosure only upon the showing of need set forth in that

rule.

    In the case on appeal, the judge concluded that the

documents at issue "clearly constitute attorney work product"

under rule 26 (b) (3), and would be "public records" unless they

fit within one of the enumerated exemptions, but did not address
                                                                    27


whether the work product is protected from disclosure by

exemption (d).     We conclude that the judge erred in failing to

consider whether the documents at issue are protected from

disclosure by exemption (d).

    We also consider the third-party defendants' argument that

the documents could not be protected by exemption (d) because

reports, letters, or memoranda written by an outside consultant

to the city cannot be "inter-agency or intra-agency memoranda or

letters" as required by exemption (d).     Where a memorandum or

letter received by the government was prepared at the

government's request by a consultant hired by the government to

assist it in the performance of its own functions, it is both

"textually possible" and "in accord with the purpose" of

exemption (d) to regard the document as an "intra-agency"

memorandum or letter.     Klamath, 532 U.S. at 9-10, quoting

Department of Justice v. Julian, 486 U.S. 1, 18 n.1 (1988)

(Scalia, J., dissenting) (interpreting language in exemption [5]

of FOIA).   There is no reason to require the disclosure of such

documents simply because they were prepared by an outside

consultant temporarily hired by the government rather than by a

public employee.     See Soucie v. David, 448 F.2d 1067, 1077-1078

& n.44 (D.C. Cir. 1971) (report prepared for government by

consultant was not necessarily outside scope of FOIA exemption

for "inter-agency or intra-agency memorand[a] or letters,"
                                                                  28


because "[t]he [g]overnment may have a special need for the

opinions and recommendations of temporary consultants, and those

individuals should be able to give their judgments freely

without fear of publicity"); Xerox Corp. v. Webster, 65 N.Y.2d
131, 133 (1985) ("It would make little sense to protect the

deliberative process when . . . reports are prepared by agency

employees yet deny this protection when reports are prepared for

the same purpose by outside consultants retained by agencies").

Accordingly, we conclude that the work product in this case is

not outside the scope of exemption (d)'s protection of "inter-

agency or intra-agency memoranda or letters" simply because

Smyth was an outside consultant.

    The practical consequence of our holding today, stated

simply, is that opinion work product that was prepared in

anticipation of litigation or for trial by or for a party or

party representative is protected from discovery to the extent

provided under Mass. R. Civ. P. 26 (b) (3), even where the

opinion work product has been made or received by a State or

local government employee.   So is fact work product that is

prepared in anticipation of litigation or for trial where it is

not a reasonably completed study or report, or, if it is

reasonably completed, is interwoven with opinions or analysis

leading to opinions.   Other fact work product that has been made

or received by a State or local government employee must be
                                                                    29


disclosed in discovery, even if it would be protected from

discovery under rule 26 (b) (3) were it not a public record.

    2.     Derivative attorney-client privilege.   We also consider

the city's argument that, regardless whether the documents are

protected from disclosure by exemption (d), they are protected

from disclosure under the derivative attorney-client privilege

because Smyth "translated" for the city solicitor "technical

information contained in laboratory data and field observations"

relating to the site, and such assistance was necessary for the

city solicitor to provide legal advice to the city.    Generally,

the attorney-client privilege protects only "confidential

communications between a client and its attorney undertaken for

the purpose of obtaining legal advice."    Suffolk Constr. Co.,
449 Mass. at 448.   See Comcast, 453 Mass. at 303 (indorsing

Wigmore's "classic formulation" of attorney-client privilege).

However, we have recognized that the derivative attorney-client

privilege "can shield communications of a third party employed

to facilitate communication between the attorney and client and

thereby assist the attorney in rendering legal advice to the

client."    Id. at 306, citing United States v. Kovel, 296 F.2d
918, 921-922 (2d Cir. 1961).

    The derivative attorney-client privilege is sharply limited

in scope.   It attaches "only when the [third party's] role is to

clarify or facilitate communications between attorney and
                                                                     30


client," Comcast, 453 Mass. at 308, as where "the [third party]

functions as a 'translator' between the client and the

attorney," In re G-I Holdings Inc., 218 F.R.D. 428, 434 (D.N.J.

2003), and is therefore "nearly indispensable or serve[s] some

specialized purpose in facilitating the attorney-client

communications."   Comcast, supra at 307, quoting Cavallaro v.

United States, 284 F.3d 236, 249 (1st Cir. 2002).    The privilege

does not apply simply because "an attorney's ability to

represent a client is improved, even substantially, by the

assistance" of an expert.   Comcast, supra.   In short, the

derivative attorney-client privilege protects otherwise

privileged communications between an attorney and client despite

the presence of a third party where, without the assistance of

the third party, what the client says would be "Greek" to the

attorney, either because the client is actually speaking in

Greek or because the information provided by the client is so

technical in nature that it might as well be spoken in Greek if

there were not an expert to interpret it for the attorney.     See

id. at 306 (derivative privilege is exception to rule that

"[d]isclosing attorney-client communications to a third party

. . . undermines the privilege").

    The communications at issue fail to meet this test.       Even

if Smyth's analysis were critical to the city solicitor's

ability to effectively represent the city because the technical
                                                                  31


data would otherwise have been difficult to understand, Smyth

was "translating" public record technical data relating to the

site, not confidential communications from the client.    The

purpose of the derivative attorney-client privilege is to

maintain the privilege for communications between the attorney

and the client in circumstances where a third party's presence

would otherwise constitute a waiver of the privilege, and that

purpose would not be fulfilled by shielding Smyth's analysis of

technical data from disclosure.   See Comcast, 453 Mass. at 307-

310, and cases cited (reviewing Federal cases rejecting claim

that similar communications from outside experts retained by

client's attorney are within derivative attorney-client

privilege).   Consequently, if the TRC work product is to be

shielded from disclosure, that shield must rest on the work

product doctrine, not the derivative attorney-client privilege.18

     Conclusion.   For the reasons stated above, we vacate the

judge's order allowing the third-party defendants' motion to

compel production of the work product at issue in this case, and

remand the matter to the motion judge so that he may determine


     18
       Because we conclude that the TRC work product is not
privileged, we need not address the third-party defendants'
additional claim that the city waived its right to assert the
privilege by failing to take reasonable steps to maintain the
confidentiality of the TRC work product after it had been
inadvertently produced by TRC in February, 2013, in response to
a keeper of records subpoena served on TRC by third-party
defendants.
                                                                  32


whether the work product, in whole or in part, is protected from

disclosure under the act because it is exempted from the

definition of "public records," under G. L. c. 4, § 7, Twenty-

sixth (d).   Any work product that is a "public record" because

it does not fall within exemption (d) (or any other exemption)

shall be ordered to be produced in discovery by the city.    If

any work product is not a "public record" because it falls

within exemption (d) (or any another exemption), the work

product may not be ordered to be produced in discovery unless

the third-party defendants have made the required showing of

need to justify disclosure of this work product under Mass. R.

Civ. P. 26 (b) (3).

                                    So ordered.